UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                               No. 98-4378

ADAN GOMEZ HERNANDEZ,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                               No. 98-4388

JUAN LINARE LOPEZ,
Defendant-Appellant.

Appeals from the United States District Court
for the Middle District of North Carolina, at Durham.
James A. Beaty, Jr., District Judge.
(CR-97-271)

Submitted: November 17, 1998

Decided: December 7, 1998

Before MURNAGHAN, HAMILTON, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

George M. Cleland, Winston-Salem, North Carolina; James Darren
Byers, LAW OFFICE OF J. DARREN BYERS, P.A., Winston-
Salem, North Carolina, for Appellants. Walter C. Holton, Jr., United
States Attorney, Sandra J. Hairston, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Adan Gomez Hernandez and Juan Linare Lopez appeal from the
district court judgments entered pursuant to a jury verdict finding
them both guilty of conspiracy to distribute cocaine in violation of 21
U.S.C. § 846 (1994), and Lopez guilty of carrying a firearm during
a drug trafficking offense in violation of 18 U.S.C.§ 924(c)(1)
(1994). We affirm.

In September 1997 Detective Charles Gray authorized Tarrington
Thacker to make a controlled cocaine purchase from an individual
named Alex. On September 17, 1997, Thacker paged Alex to arrange
the deal. Approximately forty-five minutes later Alex and another
Hispanic male arrived at Thacker's place of business. The two men
then went into Thacker's van for Thacker to show that he had the
money for the cocaine purchase.1 One of the Hispanic men used
Thacker's cellular telephone and then the two men left. According to
Gray, Thacker then called him and provided him with the number that
had just been dialed on his telephone.

Later that day a Pontiac Grand Am pulled up at Thacker's place of
_________________________________________________________________
1 The van had previously been wired so that Gray and other officers,
who were parked approximately 100-150 yards away, could listen to the
transaction. Gray testified that the agents knew that one of the Hispanic
men was Alex, and that he later learned from Thacker and an audio tape
of the transaction that the other man was Alberto Mendoza.

                    2
business and two Hispanic males walked over to Thacker who was
seated in his van. Both vehicles then drove to another location to
complete the drug deal. Upon arriving at that location police immedi-
ately arrested all parties involved. At the time of the arrest Alberto
Mendoza was seated in the passenger seat of the van. Under that seat
police found approximately one kilogram of cocaine. Hernandez was
driving the Grand Am with Lopez in the passenger seat. A search of
the Grand Am uncovered cellular telephones under both the driver
and passenger seats and a pager. Lopez was carrying a nine millimeter
pistol, and Hernandez possessed $845.

Through Gray the government introduced into evidence an arrest
information sheet that an unidentified officer prepared after Her-
nandez's arrest. On the arrest sheet Hernandez had stated that his tele-
phone number was (910) 813-6054. Gray further testified as to the
contents of phone records that had been subpoenaed from BellSouth
Mobility ("BellSouth"). Over Hernandez's objection, Gray testified
that the records showed that on September 17th at 4:55 p.m. a call
was made from Thacker's cellular phone to (910) 813-6054.

Thacker gave the following account of the drug transaction. He ini-
tially met with Alex and Alberto Mendoza to discuss buying a kilo-
gram of cocaine. Thacker testified that Mendoza and"the younger
guy right there"--referring to Lopez--came back later to ensure that
he had the money. Thacker made Lopez wait in the car while Men-
doza counted the money. Mendoza then used Thacker's telephone to
make a call and told Thacker he'd be back in twenty-minutes.
Thacker, however, had no recollection of checking to see what tele-
phone number Mendoza had just dialed or of relaying this information
to Detective Gray. Thacker stated that Mendoza returned with Her-
nandez, and that he saw Hernandez hand Mendoza a package just
before the two men exited the Grand Am and approached Thacker's
van. As Thacker inspected the package of cocaine Mendoza handed
him, Hernandez commented that it was of good quality.

Appellants' primary contention is that the district court committed
reversible error in allowing the government to introduce inadmissible
hearsay testimony and documentary evidence linking Hernandez to
the phone number dialed from Thacker's cellular phone. Specifically,
Appellants cite as hearsay: (1) Gray's testimony that Thacker told him

                    3
that the telephone number, (910) 813-6054, had been dialed from his
cellular phone, (2) the phone records documenting this telephone call,
(3) and Hernandez's arrest sheet on which he provided this number
as his telephone number. This court reviews a district court's eviden-
tiary rulings for an abuse of discretion, and such rulings are subject
to a harmless error analysis. See Fed. R. Crim. P. 52; United States
v. Brooks, 111 F.3d 365, 371 (4th Cir. 1997). "`[I]n order to find a
district court's error harmless, we need only be able to say "with fair
assurance, after pondering all that happened without stripping the
erroneous action from the whole, that the judgment was not substan-
tially swayed by the error."'" Id. (quoting United States v. Heater, 63
F.3d 311, 325 (4th Cir. 1995)).

Appellants correctly assert that Detective Gray's testimony with
respect to what telephone number Thacker told him Mendoza dialed
on his cellular phone was inadmissible hearsay testimony. The state-
ment was an out-of-court statement offered to prove the truth of the
matter asserted. See Fed. R. Evid. 801(c). We also agree with Appel-
lants that the phone records introduced at trial were inadmissible hear-
say. The Government contends that the records were admissible under
the business records exception to the hearsay rule. Rule 803(6), Fed.
R. Evid., provides that records kept in the ordinary course of business
are admissible as an exception to the hearsay rule. The nature of the
records may be established by a "qualified witness," who has suffi-
cient knowledge of the record-keeping system and the creation of the
contested record to establish their trustworthiness. Rule 803(6), Fed.
R. Evid. Detective Gray did not testify that he was familiar with the
creation and maintenance of the BellSouth records, and thus was not
a "qualified witness" within the meaning of Rule 803(6). Conse-
quently, the phone records were not admissible under Rule 803(6).2
_________________________________________________________________
2 We reject Appellants' contention that the district court abused its dis-
cretion in determining that Gray's testimony was insufficient to authenti-
cate the phone records. Rule 901(a), Fed. R. Evid., provides that "[t]he
requirement of authentication or identification as a condition precedent
to admissibility is satisfied by evidence sufficient to support a finding
that the matter in question is what its proponent claims." Rule 901(b)(1)
further provides that the testimony of a witness with knowledge that a
matter is what it is claimed to be conforms with the requirements of the
Rule. Although the district court did not err in finding that Gray's testi-
mony was sufficient to authenticate the records under Rule 901, the mere
authentication of a document that is hearsay does not render the docu-
ment admissible unless it is admissible under an exception to the hearsay
rule. See Fed. R. Evid. 802.

                    4
See generally United States v. Porter, 821 F.2d 968, 977 (4th Cir.
1987).

Appellants' contention that the district court erred in allowing the
government to introduce Hernandez's arrest information sheet is with-
out merit. Appellants assert that the arrest sheet was inadmissible
hearsay, and that there was no proper authentication of the document.
Although the arrest sheet was hearsay, we find that the arrest sheet
was admissible under the business records exception to the hearsay
rule. See Fed. R. Evid. 803(6). Gray testified that arrest information
sheets are records kept in the normal course of police business and
that he was familiar with the procedures involved in compiling these
documents. Hence, Gray was a qualified witness who properly
authenticated the document by recognizing it as an arrest sheet from
his police department. Further, any information on the arrest sheet
provided by Hernandez was an admission by a party opponent admis-
sible under Fed. R. Evid. 801(d)(2).

Despite the government's presentation of hearsay evidence in sup-
port of Appellants' convictions, we find any such error was harmless.3
Viewed collectively, the challenged hearsay evidence demonstrated
only that Mendoza used Thacker's telephone to call Hernandez's tele-
phone number. Even without this link to the drug transaction, the gov-
ernment presented ample evidence implicating Hernandez in the
charged conspiracy. Thacker testified that he saw Hernandez hand
Mendoza a package before the two men approached his van with the
cocaine. He further testified that while he was inspecting the cocaine
Hernandez commented on its purity. Finally, corroborating Thacker's
testimony is the fact that Hernandez's voice is heard on the tape of
the drug transaction. In light of this evidence, we find that Appellants'
convictions were not substantially swayed by the admission of hear-
say evidence.
_________________________________________________________________
3 In fairness to the district court, we recognize that it is questionable
whether Appellants adequately brought the bases for their objections to
the attention of the court. See Fed. R. Evid. 103; United States v. Brewer,
1 F.3d 1430, 1434 (4th Cir. 1993). However, because we find that any
alleged error was harmless, we decline to determine whether Appellants
properly preserved their claims on appeal.

                    5
Appellants also claim that the erroneous admission of hearsay evi-
dence violated their confrontation rights under the Sixth Amendment.
Under the Sixth Amendment, the accused in a criminal prosecution
has the right to be confronted by the witnesses against him. Even if
this court accepts Appellants' contention that their right to confront
witnesses was violated, any such error was also harmless. See
Delaware v. Van Arsdall, 475 U.S. 673, 684 (1986) (applying the
harmless beyond a reasonable doubt standard for constitutional error
to Confrontation Clause violations). In determining the degree of prej-
udice suffered from a Confrontation Clause violation, the focus is on
the particular witness and not the outcome of the entire trial. Id. at
680. Here, Appellants had the opportunity to cross-examine Thacker
about statements Gray attributed to him. Therefore, the only potential
Confrontation Clause violations stemmed from Appellants' inability
to cross-examine the preparer and custodian of BellSouth phone
records, and the preparer of Hernandez's arrest sheet. Having
reviewed the record, this court is assured that the ability to confront
these witnesses would have had little, if any, negative impact on the
government's case. Therefore, any potential Sixth Amendment viola-
tion was harmless beyond a reasonable doubt.

Appellants' final claim is that the district court erred in denying
their motions for judgment of acquittal. To sustain a conviction, this
court must find that the evidence, when viewed in a light most favor-
able to the government, was sufficient for a rational trier of fact to
have found the essential elements of the crime beyond a reasonable
doubt. United States v. Brewer, 1 F.3d 1430, 1437 (4th Cir. 1993).
Circumstantial as well as direct evidence is considered, and the gov-
ernment is given the benefit of all reasonable inferences from the
facts proven to those sought to be established. United States v.
Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).

The evidence noted above rendering harmless the admission of
hearsay evidence also serves to defeat Hernandez's challenge to the
sufficiency of the evidence presented in support of his conviction.
Lopez's claim that there was insufficient evidence to sustain his con-
viction is also without merit. Thacker testified that Lopez was with
Mendoza when Mendoza came to ensure that Thacker had the money
for the deal.4 In addition, Lopez was present and had a nine millimeter
_________________________________________________________________
4 Although Detective Gray's testimony was to the contrary, conflicting
testimony is for the jury to resolve.

                    6
pistol in his possession when Mendoza and Hernandez delivered the
cocaine to Thacker. Viewing this evidence in a light most favorable
to the government, a reasonable jury could find beyond a reasonable
doubt that Lopez participated in the conspiracy to sell Thacker
cocaine and carried a firearm in connection with a drug trafficking
offense.

We therefore affirm Appellants' convictions. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                    7